Citation Nr: 1453917	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979, January 1991 to October 1991, June 1994 to September 1994, February 2001 to October 2001, and December 2002 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for a disability causing bilateral ear pain, to include as secondary to bilateral hearing loss, has been raised by the record in that the Veteran stated that he believed the ear pain was a symptom of his hearing loss in his February 2012 Form 9, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

During the appeal period, the Veteran's hearing loss was manifested at worst by Level I hearing acuity bilaterally.  


CONCLUSION OF LAW

The criteria of the assignment of a compensable disability evaluation for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).    




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

A February 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   These letters notified the Veteran of considerations pertinent to the establishment of an effective date and a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are outstanding relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of Social Security Administration (SSA) disability benefits.  

A VA examination was conducted in February 2011.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for purposes of rating his hearing loss disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted an audiological examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Facts and Analysis

A VA examination was conducted in February 2011.  In this examination, the Veteran reported difficulty understanding speech, and needing to ask others to repeat themselves.  The examination results documented a puretone threshold average of 36.25 decibels in the left ear, and 31.25 decibels in the left ear, at the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz.  The Maryland CNC speech recognition score was 96 percent bilaterally.  

Applying the method for evaluating hearing loss to the results of the audiological report reveals Level I hearing impairment bilaterally.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Also, as pure tone thresholds at each of the four specified frequencies have not been shown to be 55 decibels or more, and the pure tone threshold have not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss.  Therefore, Table VIA should not be applied.  See 38 C.F.R. § 4.86.  

The other audiological evaluation results of record do not indicate a higher level of hearing loss than that presented in the February 2011 examination.  The rating criteria simply do not call for a compensable rating for this level of hearing impairment.  

The Veteran has also submitted his own lay testimony regarding the effects of his disability.  In his Form 9 appeal he asserted that he wears hearing aids in both ears, and experiences sharp pain and ringing in both ears.  He expressed that it is hard for him to understand what people say when he does not wear his hearing aids, resulting in his hearing instructions incorrectly.  He also stated that words run together when he is in a crowd, and that he has trouble hearing when using the phone.  

While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's hearing loss warrants a compensable rating.  

The Board must also consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence represents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the Veteran has primarily reported hearing loss causing difficulty in communication, and hearing loss levels that prompted the prescription of hearing aids in both ears.  The Veteran's hearing loss levels have been appropriately measured by an audiological examination that considered both audiometric testing at specified levels and speech recognition test scores.  The rating schedule recognizes a veteran's inability to hear or understand words by including speech recognition testing as part of the rating criteria.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The Veteran has not challenged and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule. 

The Veteran has also named ringing in his ears and pain in his ears as symptoms of his hearing loss.  The Veteran is already separately service connected and evaluated for tinnitus with the maximum schedular rating assigned.  As noted above, the Board has interpreted the Veteran's assertion that ear pain is a symptom of his hearing loss as an implied claim for a disability resulting in ear pain, to include as secondary to service-connected hearing loss, and has referred the claim to the RO accordingly, for appropriate action.  

As the Veteran's hearing loss was appropriately measured and applied to the rating schedule, the Veteran's tinnitus is already separately service-connected and evaluated, and the Veteran's claim for service connection for a disability manifested by ear pain is distinct from his hearing loss manifestations, the Board finds that the Rating Schedule contemplates all aspects of his disability.  Therefore, referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not reflect that the Veteran has contended that his hearing loss renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU based on the Veteran's hearing loss has not been raised in conjunction with the Veteran's claim for an increased rating for bilateral hearing loss.  

Thus, the Board finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met at any time.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


